DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 claims “the first blade… the second blade…” As written it is unclear which first blade and which second blade the claim is referring to. Considering the wherein clause in the claim the claim will be interpreted as both the first and second blade of the first guiding element and the first and second blade of the second guiding element comprise a proximal end and a distal end. The claim should be rewritten to include both the guiding elements blades each have a proximal and a distal end.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lin et al. (US Pub 2006/0009777).
With respect to claim 2, Lin discloses a system (see figs 4 and 5 below) for bone stabilization, comprising: a screw (paragraph 33) comprising a screw head (fig 5, 212), the screw head comprising a first side and a second side (see fig 5 below), the first side and the second side opposite each other; and a guiding element (fig 4, 40) configured to extend away from the screw, wherein the guiding element comprises: a first blade (fig 5, 48) configured to engage with the first side of the screw head and extend away from the screw, a second blade (fig 5, opposite 48) configured to engage with the second side of the screw head and extend away from the screw, and wherein the first blade and the second blade are curved in order to offset the first blade from the opposite second blade (see fig 5 below). With respect to claim 3, Lin discloses wherein the first blade and the second blade are curved along a plurality of axes (see fig 5 below). With respect to claim 4, Lin discloses further comprising a spinal fixation element (fig 5, 216) configured to be retained between the first side and the second side of the screw head of the screw. With respect to claim 5, Lin discloses wherein the first and second blades are nondeformable (abstract used to distract and compress the vertebrae). With respect to claim 6, Lin discloses wherein the first and second blades are pre-formed (fig 4 and 5) to be curved in order to offset the first blade from the opposite second blade. With respect to claim 7, Lin discloses comprising: a second screw (paragraph 33) comprising a screw head (fig 5, 214), the screw head of the second screw comprising a first side and a second side (shown in fig 4 below), the first side and the second side opposite each other; a second guiding element (fig 4 and 5, 70)configured to extend away from the second screw, wherein the second guiding element comprises: a first blade (see fig 5 below) configured to engage with the first side of the screw head of the second screw and extend away from the second screw, and a second blade (see fig 5 below) configured to engage with the second side of the screw head of the second screw and extend away from the second screw. With respect to claim 8, Lin discloses wherein the first blade and the second blade of the second guiding element are curved (See fig 5 below curved form the spinal fixation element) in order to offset the first blade of the second guiding element from the opposite second blade of the second guiding element. With respect to claim 9, Lin discloses wherein the first blade and the second blade of the second guiding element are curved along a plurality of axes (curved on the front and back of the blades). With respect to claim 10, Lin discloses wherein the first and second blades of the second guiding element are nondeformable (abstract made to distract the vertebrae). With respect to claim 11, Lin discloses wherein the first and second blades of the second guiding element are pre-formed (fig 5) to be curved in order to offset the first blade from the opposite second blade.
With respect to claim 12, Lin discloses a system (See figs 4 and 5 below) for bone stabilization, comprising: a first screw (paragraph 33) comprising a first screw head (fig 5, 212), the first screw head comprising a first side and a second side (See fig 5 below), the first side and the second side of the first screw head opposite each other; a second screw (paragraph 33) comprising a second screw head (fig 5, 214), the second screw head comprising a first side and a second side (opposite sides around the spinal fixation element), the first side and the second side of the second screw head opposite each other; a first guiding element (fig 4, 40) configured to extend away from the first screw, wherein the first guiding element comprises: a first blade (see fig 5 below) comprising a proximal end (top of fig 5) and a distal end (bottom of fig 5), the distal end of the first blade configured to engage with the first side of the first screw head and extend away from the first screw (Fig 5), and a second blade (see fig 5 below) comprising a proximal end (top) and a distal end (bottom), the distal end of the second blade configured to engage with the second side of the first screw head and extend away from the first screw; a second guiding element (fig 4, 70) configured to extend away from the second screw, wherein the second guiding element comprises:  a first blade (see fig 5 below) comprising a proximal end (top) and a distal end (bottom), the distal end of the first blade configured to engage with the first side of the second screw head and extend away from the second screw (fig 5), and a second blade (See fig 5 below) comprising a proximal end (top) and a distal end (bottom), the distal end of the second blade configured to engage with the second side of the second screw head and extend away from the second screw; and wherein a first distance between the proximal ends of the first blade and the second blade of the first guiding element is different than a second distance between the proximal ends of the first blade and the second blade of the second guiding element (first guiding element blades fit around the second guiding element blades). With respect to claim 13, Lin discloses wherein the first distance is greater than the second distance (fig 4 first guiding element surrounds the second). With respect to claim 14, Lin discloses wherein the first blade and the second blade of the first guiding element are curved in order to offset the first blade from the opposite second blade (see fig 5 below). With respect to claim 15, Lin discloses wherein the first blade and the second blade of the first guiding element are curved along a plurality of axes (See fig 5 below). With respect to claim 16, Lin discloses further comprising a spinal fixation element (fig 5, 216) configured to be retained between the first side and the second side of the first screw head and between the first side and the second side of the second screw head.
With respect to claim 17, Lin discloses a method of treating the spine, comprising: making an incision in the skin of a patient to provide access to a spinal location (fig 4, 200); delivering a first screw (paragraph 33, fog 5, 212) through the incision and into a first vertebra, the first screw having a first screw head comprising a first side and a second opposite side (See fig 5 below), wherein a first guiding element (fig 4, 40) is removably attached to the first screw (coupled to in fig 5), the first guiding element comprising: a first blade (fig 5, 48) removably engaged with the first side of the first screw, the first blade extending away from the first screw, and a second blade (fig 5, opposite 48) removably engaged with the second side of the first screw, the second blade extending away from the first screw (fig 5); delivering a second screw (paragraph 33, fig 5, 214) through the incision and into a second vertebra, the second screw having a second screw head comprising a first side and a second opposite side (fig 4), wherein a second guiding element (Fig 4, 70) is removably attached to the second screw, the second guiding element comprising: a first blade (See fig 5 below) removably engaged with the first side of the second screw, the first blade extending away from the second screw; and a second blade (see fig 5 below) removably engaged with the second side of the second screw, the second blade extending away from the second screw; manipulating one or both of the first guiding element and the second guiding element to cause the first and second guiding elements to intersect (see fig 4 below); and delivering a spinal fixation element (fig 4, 216) to the first and second screws using one or both of the first guiding element and the second guiding element. With respect to claim 18, Lin discloses wherein the first blade and the second blade of the first guiding element are curved (See fig 5 below) in order to offset the first blade from the opposite second blade, such that when the first and second guiding elements intersect, the first and second blades of the second guiding element are positioned between the first and second blades of the first guiding element (fig 4). With respect to claim 19, Lin discloses wherein: the first blade comprises a proximal end (top) and a distal end (bottom), the distal end of the first blade being removably engaged with the first side of the second screw head; the second blade comprises a proximal end (top) and a distal end (bottom), the distal end of the second blade being removably engaged with the second side of the second screw head (See fig 5 below); and wherein a first distance between the proximal ends of the first blade and the second blade of the first guiding element is greater than a distance between a second distance between the proximal ends of the first blade and the second blade of the second guiding element (Fig 4, the first guiding element surrounds the second guiding element). With respect to claim 20, Lin discloses further comprising: delivering a screw cap (fig 5, 215) between the first blade and the second blade of the first guiding element to secure the spinal fixation element into the first screw head above the first screw. With respect to claim 21, Lin discloses further comprising: removing the first blade and the second blade of the first guiding element from the first screw; and removing the first blade and the second blade of the second guiding element from the second screw (paragraph 45, removed through the portal). 

    PNG
    media_image1.png
    682
    759
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8075565 B2 discloses a system with guiding elements that intersect
US 8043343 B2 discloses a system with guiding elements
US 7947045 B2 discloses a system with guiding elements that are curved
US 20090221878 A1 discloses a system with guiding elements that are curved
US 20080262318 A1 and US 20070106123 A1 discloses a system with screws and guiding elements with blades that are curved and can have different width dimensions
US 20070270842 A1 discloses guiding elements that can intersect and be offset
US 20070233079 A1 discloses guiding elements with curved blades
US 20060247658 A1 discloses guiding elements with curved blades
US 20050192570 A1 discloses a guiding element connected to screws


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773